Name: COMMISSION REGULATION (EC) No 734/96 of 23 April 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 158th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: prices;  trade policy;  animal product;  international trade
 Date Published: nan

 No L 101 / 16 EN Official Journal of the European Communities Z4. 4. COMMISSION REGULATION (EC) No 734/96 of 23 April 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 158th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 1 6 (2) of Regulation (EEC) No 2456/93 of extending the period during which the intervention products are to be delivered; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 6 (7) thereof, WTiereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 307/96 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (5), as last amended by Regulation (EC) No 701 /96 0; Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; Whereas, once tenders submitted in respect of the 158th partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying-in of forequarters, the price of such products should be defined on the basis of carcase prices; Whereas the quantities offered at present exceed the quantities which may be bought in; whereas a reducing coefficient or, where appropriate, depending on the diffe ­ rences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93; Article 1 Under the 158th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : 1 . (a) for category A:  the maximum buying-in price shall be ECU 288 per 100 kg carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 29 231 tonnes; (b) for category C:  the maximum buying-in price shall be ECU 278 per 100 kg carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 1 1 535 tonnes; 2 . the quantities that may be bought-in in accordance with point 1 shall be reduced by a coefficient of 78,8 % in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 . Article 2 The first sentence of Article 16 (2) of Regulation (EEC) No 2456/93 notwithstanding, the time limit for delivery to intervention stores is extended by one week. Article 3 This Regulation shall enter into force on 24 April 1996 . (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p. 39 . 0 OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 43, 21 . 2. 1996, p. 3 . H OJ No L 159, 10. 6. 1989, p. 36. h) OJ No L 97, 18 . 4. 1996, p. 35. 24. 4. 96 EN No L 101 /17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1996. For the Commission Franz FISCHLER Member of the Commission